UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION12(g) OF THE SECURITIES EXCHANGE ACT OF 1 UNDER SECTION13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number:000-19300 NORTHERN STATES FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) 1601 North Lewis Avenue Waukegan, Illinois 60085 (847) 244-6000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, $0.40, par value per share (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) ý Rule12g-4(a)(2) ¨ Rule12h-3(b)(1)(i) ¨ Rule12h-3(b)(1)(ii) ¨ Rule 15d-6 ý Approximate number of holders of record as of the certification or notice date:307* Pursuant to the requirements of the Securities Exchange Act of 1934, Northern States Financial Corporation has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:March28, 2013 NORTHERN STATES FINANCIAL CORPORATION By:/s/Steven Neudecker Steven Neudecker Vice President and Chief Financial Officer * As of the beginning of the Registrant’s 2013 fiscal year (January1), the Registrant had approximately 281 holders of record.The Registrant is a bank holding company as defined in Section2 of the Bank Holding Company Act of 1956, as amended.
